      Case 3:17-cv-00084-RDM-EBC Document 20 Filed 04/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GARY EUGENE SEGRAVES,             :                   Civil No. 3:17-cv-0084
                                  :
            Petitioner            :                   (Judge Mariani)
                                  :
      v.                          :
                                  :
B. SMITH, SUPERINTENDENT, PA. SCI :
HOUTZDALE, PA STATE ATTORNEY :
GENERAL,                          :
                                  :
            Respondents           :

                                          ORDER1

       AND NOW, THIS 24th DAY OF APRIL 2020, upon consideration of the petition for

writ of habeas pursuant to 28 U.S.C. § 2254, and for the reasons set forth in the Court’s

Memorandum of the same date, IT IS HEREBY ORDERED THAT:

       1.      The petition for writ of habeas corpus is DENIED.

       2.      There is no basis for the issuance of a certificate of appealability, see 28
               U.S.C. § 2253(c)(2).

       3.      The Clerk of Court is directed to CLOSE this case.


                                                      __s/ Robert D. Mariani______
                                                      Robert D. Mariani
                                                      United States District Judge




       1      This matter has been reassigned to the undersigned upon the death of the Honorable
James M. Munley.
